Appellant was convicted of malicious mischief, and appeals. Motion is made by the Assistant Attorney-General to dismiss the appeal because of the insufficiency of the recognizance. The recognizance binds the appellant "to abide the judgment of the Court of Criminal Appeals," but fails to conclude as the statute requires, "in this case." The legislature, has prescribed the form for recognizances in appeals to this court, and they have provided that it shall bind the appellant "to abide the judgment of the Court of Criminal Appeals of the State of Texas, in this case." Code Crim. Proc., 1895, Art. 887. It is further provided that, unless this form is substantially complied with, the jurisdiction of this court shall not attach. This recognizance does not bind appellant to appear before the trial court to abide the judgment of this court "in this case." Under the form prescribed, we are of opinion that the motion is well taken, and the recognizance is insufficient. The appeal is therefore dismissed.
Dismissed.
                    ON MOTION FOR REHEARING.